Title: General Orders, 17 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday Jany 17. 1778.
BuckinghamBoston. Brentwood.


Thomas Bradford Esquire is appointed Deputy Commissary General of Prisoners. His Quarters are at Mr David Havard’s the next house to the Marquis de-la-Fayettes.
The Brigadiers and Officers commanding Brigades are to meet this evening at Genl Varnum’s Quarters to consult and agree upon proper & speedy measures to exchange raw-hides for shoes; They will as soon as possible critically review & examine into the State and condition of the Arms in their respective Brigades; get those out of repair put in order as soon as possible and consult upon the most speedy method of procuring a sufficient number of proper sized Bayonets to supply the deficiency thereof: The General desires that they will likewise agree upon the most proper and speedy measure to have all the Officers in their Brigades furnish’d with half Pikes agreeable to the General Order of the 22nd of December last.
